       Case: 3:18-cv-50040 Document #: 75 Filed: 05/06/19 Page 1 of 3 PageID #:287



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

PATRICK PURSLEY,                                  )
                                                  )      Case No. 18 C 50040
               Plaintiff,                         )
                                                  )      Judge: Philip G. Reinhard
v.                                                )
                                                  )      Magistrate Judge: Lisa A. Jensen
THE CITY OF ROCKFORD, et al.,                     )
                                                  )
               Defendants.                        )


     DEFENDANT GREG HANSON'S MOTION TO JOIN DEFENDANTS' MOTION TO
                     DISMISS AMENDED COMPLAINT

         NOW COMES Defendant GREG HANSON, by and through his attorney, Michael F.

Iasparro of Hinshaw & Culbertson LLP, and for his Motion to Join Defendants' Motion to

Dismiss Amended Complaint, states as follows:

         1.    On March 15, 2019, Defendants City of Rockford, James Barton, Ron Gallardo,

John Genens, Charlene Getty, Jeff Houde, Sam Pobjecky and Mark Schmidt jointly filed their

Motion to Dismiss Plaintiff's Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). (Dkt.

55).

         2.    As of the date of the filing of the Motion to Dismiss, Defendant Greg Hanson had

not yet been served.

         3.    Defendant Hanson has now been served, and is represented by Attorney Michael

F. Iasparro, who represents five other Defendants who jointly filed the Motion to Dismiss (Ron

Gallardo, John Genens, Jeff Houde, Sam Pobjekcy, and Mark Schmidt).

         4.    Defendant Hanson has a similar basis to move to dismiss the Amended Complaint

as the other Defendants who have so moved. In particular, Defendant Hanson is only identified




                                                                                303640170v1 1007697
    Case: 3:18-cv-50040 Document #: 75 Filed: 05/06/19 Page 2 of 3 PageID #:288



in two paragraphs of the 129 paragraph Amended Complaint. In particular, the only allegations

against Defendant Hanson are as follows:

               a.      The Amended Complaint states that Greg Hanson was a Rockford police

officer that participated in the Ascher murder investigation. (Dkt. 49 at ¶ 10).

               b.      In addition, the Amended Complaint states that Defendant Hanson

searched Plaintiff's then-girlfriend's apartment along with several other officers, and that "[t]hese

Defendants [without further elaboration] reported recovering, among other things, a 9-millimeter

Taurus handgun, as well as articles of Plaintiff's clothing and a pair of black combat boots."

(Dkt. 49 at ¶ 41).

       5.      There are no other allegations in the Amended Complaint specific to Defendant

Hanson, though presumably Defendant Hanson is lumped in with the nineteen individually

named defendants referred to as either "Defendant Officers" or "Defendants" throughout the

Amended Complaint.

       6.      As with the other moving Defendants, to the extent Plaintiff's Amended

Complaint makes conclusory allegations against "Defendant Officers" or "Defendants," without

distinction or differentiation, the claims against them (and Defendant Hanson) are not pled with

enough factual particularity to make those claims plausible.

       7.      The Motion to Dismiss has been stayed pending service on all defendants, and no

briefing schedule has been entered on the motion. Allowing Defendant Hanson to join the

pending Motion to Dismiss will promote judicial efficiency and allow the Motion to be ruled

upon in consolidated rather than piecemeal fashion.




                                                 2
                                                                                     303640170v1 1007697
    Case: 3:18-cv-50040 Document #: 75 Filed: 05/06/19 Page 3 of 3 PageID #:289



       WHEREFORE, Defendant GREG HANSON respectfully requests leave to join the

Motion to Dismiss Amended Complaint (Dkt. 55), and for such further relief as this Court deems

just and necessary.

                                                  Respectfully submitted,

                                                  HINSHAW & CULBERTSON LLP


                                                  /s/ Michael F. Iasparro
                                                  Michael F. Iasparro


Michael F. Iasparro
Hinshaw & Culbertson LLP
100 Park Avenue
P.O. Box 1389
Rockford, IL 61105-1389
Telephone: 815-490-4900
Facsimile: 815-490-4901
miasparro@hinshawlaw.com




                                              3
                                                                               303640170v1 1007697
